Case: 1:20-cr-00392-SO Doc #: 113 Filed: 07/06/21 1 of 2. PageID #: 626



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,                        )       CASE NO.: 1:20 CR 392
                                                 )
                                                 )
        Plaintiff                                )       JUDGE SOLOMON OLIVER, JR.
                                                 )
   v.                                            )
                                                 )
CHARLES VACCARO, et al.,                         )
                                                 )
        Defendants                               )       PRETRIAL CONFERENCE ORDER




          A telephonic Pretrial Conference was held on July 6, 2021 at 11:30 a.m. Assistant United

States Attorneys Alex Abreu, Brad Beeson and James Morford were present. Attorneys Randy Zelin,

Robert Amsel, Russell Williams, Michael Orenstein, Justin Roberts and Mark Hunter were present

for their respective clients Charles Vaccaro, Dror Svorai, Dennis Ruggeri, Kevin Hagen, Gery Berlly

and Yosef Biton. Discussed were the voluminous amount of discovery in this case and the best way

to disseminated relevant materials to each of the defendants, the new parties signing and filing the

Acknowledgment of the Protective Order, (ECF No. 40), and filing of the Affidavit regarding Mr.

Doran Ssvorai under seal, to which permission was given in the court’s Order of June 4, 2021, (ECF

No.96), among other matters. Said permission to file under seal is restated and incorporated in the

within Order as the parties expressed difficulty in linking the sealed affidavit to the original sealing

Order.

          The United States and counsel for the Defendants made an oral joint motion to continue this

matter for approximately 60 days in order to provide outstanding discovery to the existing and new
Case: 1:20-cr-00392-SO Doc #: 113 Filed: 07/06/21 2 of 2. PageID #: 627



defendants. The court grants said Oral Motion of the Parties, finding, under 18 U.S.C. §

3161(h)(7)(A) and (B), the ends of justice served by continuance of trial outweigh the best interests

of the public and the Defendant in a speedy trial. The court notes the pending Motions for Bill of

Particulars, (ECF 27 and 31), as well as Defendant Vaccaro’s Motion to Modify Conditions of Bond,

(ECF 29). Pursuant to the request of counsel for the parties, the court will not rule on said Motions

prior to the next scheduled pretrial, unless the parties reach an impasse, and request ruling on the

Motions. A Telephonic Pretrial Conference, is set for September 8, 2021 at 11:30 a.m. Dial-in

information will be issued separately.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
July 6, 2021
